DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to the 2nd line of claim 6, it is unclear how the new limitation “analyzing shrinkage and expansion temperatures at an early stage of solidification and shrinkage temperature at an end of solidification” relates to the step of “connecting a latent heat pattern released during solidification by a straight line from solid phase ratio 0 to 1.0”.  Correction and clarification are required.
With regard to the 4th line of claim 6, the limitation “a straight line from solid phase ratio 0 to 1.0” is indefinite, since no distinct relationship is shown in an attempt to link the solid phase ratio to the newly amended “analyzing” step in the 2nd line (in referring to the applicants’ remarks on page 11 of the REMARKS section of the amendment, which refers to applicants’ Figure 15 and the last paragraph on page 17 of the specification).  Moreover, the only straight line extending from 0 to 1.0 of the solid phase ratio axis in Figure 15 is a dashed line denoted in the legend as “Semi-mushy formation type (Large-sized and/or flat FCD)”, and none of this terminology referred to by the dashed line is present in claim 6 to clarify the meaning of the claimed “straight line” of Figure 15.  Correction and clarification are required.
Claim 6 recites the limitation "said determining" in the 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said metal solidification process" in the 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “A solidification method” with “A metal solidification process" in the 1st line (preamble) of the claim.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.

Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The examiner acknowledges the applicants’ amendment and replacement drawing sheets received by the USPTO on May 30, 2022.  The replacement drawing sheets overcome the prior objections to the drawings.  The amendment overcomes the prior objections to the specification and claims, as well as the previously applied 35 USC 101, 35 USC 112(a), 35 USC 112(b), 35 USC 102(a)(1), and 35 USC 103 rejections.  However, new 35 USC 112(b) rejections are raised due to amendments to independent claim 6.  The applicants have cancelled claim 4.  Claims 1-3 and 5 are indicated as allowed in above section 3.  Claims 1-3, 5, and 6 are currently under consideration in the application.

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 2, 2022